Exhibit 10.15


CHIEF EXECUTIVE OFFICER
EMPLOYMENT AGREEMENT


This Chief Executive Officer Employment Agreement (the “Agreement”) is made and
entered into effective as of December 1, 2016, by and between Anne P. Noonan
(the “Executive”) and OMNOVA Solutions Inc., an Ohio corporation (the
“Company”).
1.Duties and Obligations.
1.1    Position.  The Executive shall serve as the President and Chief Executive
Officer of the Company, reporting to the Company’s Board of Directors. In such
position, the Executive shall report to, and have such duties, authority, and
responsibilities consistent with such position as determined from time to time
by the board of directors of the Company (the “Board”).
1.2    Performance of Duties and Other Interests.  The Executive shall devote
substantially all of her business time and attention to the performance of her
duties hereunder and will not engage in any other business, profession, or
occupation, whether compensated or not, which would conflict or interfere with
the performance of her duties, without the prior written consent of the Board.
The Executive may (a) serve on the Company’s Board and the board of directors of
CF Industries Holdings, Inc. and (b) subject in all cases to Board approval,
serve on the board(s) of directors of other entities, including civic or
charitable organizations, for so long as the activities described in clauses (a)
and (b) of this Section 1.2 do not interfere with the performance of the
Executive’s duties and responsibilities to the Company.
1.3    Compliance with Policies.  The Executive shall comply with the Company’s
Business Conduct Policies (which includes any directive or policy thereunder),
the Company’s Corporate Governance Guidelines, and such other Company policies
that are applicable to its executive officers, each of which as may be in effect
from time to time and made available to the Executive.
1.4    Effective Date and Term of Agreement.  This Agreement shall become
effective on December 1, 2016 (the “Effective Date”). The Executive’s employment
hereunder shall be considered “at-will”, with no fixed term or duration, and can
be terminated by the Executive or the Company at any time and for any reason (or
for no reason), subject to the terms and conditions of this Agreement.
2.    Compensation.
2.1    Base Salary.  The Company shall pay the Executive an annual base salary
of $640,000 in periodic installments in accordance with the Company’s customary
payroll practices, which amount may be increased but shall not be decreased
other than as part of a general reduction in base salary in respect of all of
the Company’s executive officers. The Executive’s base salary shall be reviewed
no less than annually by the Compensation and Corporate Governance Committee of
the Board (such committee and its successors, the “Committee”). The Executive’s
annual base salary, as in effect from time to time, is referred to herein as her
“Base Salary”.
2.2    Annual Incentives.  The Executive shall be eligible to participate in any
annual incentive program established by the Committee from time to time for the
Company’s executive officers and to receive, to the extent earned, an incentive
payment thereunder (any such payment opportunity, an “Annual Incentive”). The
Executive’s 2017 fiscal year target Annual Incentive opportunity under the
Company’s Executive Incentive Compensation Plan shall be 100% of Base Salary.
2.3    Long Term Performance Incentives.  The Executive shall be eligible to
participate in any long-term performance incentive programs established by the
Committee from time to time for the Company’s executive officers and to receive,
to the extent earned, incentive payments with respect to any long-term
performance measurement period established thereunder (each payment opportunity
for each such performance measurement period, a “Long-Term Performance
Incentive”). The Executive’s target long-term performance incentive opportunity
for the 2017-2019 performance measurement period under the Company’s Equity Plan
(as defined below) shall be 125% of Base Salary.
2.4    Equity Incentives.   The Executive shall be eligible to receive equity
grants made by the Committee from time to time under any equity plan established
by the Committee from time to time. The Executive’s 2017 fiscal year equity
incentive grant, provided under the Company’s Third Amended and Restated 1999
Equity Performance Incentive Plan (such plan, and any successor thereto or
replacement thereof, the “Equity Plan”) shall be 75% of Base Salary and granted
in the form of restricted shares.
2.5    Employee Benefits.  The Executive shall be entitled to participate in all
employee health, welfare, retirement and other benefit plans, practices, and
programs maintained by the Company and made generally available to the Company’s
executive officers or generally to the Company’s employees, subject to the terms
thereof as in effect from time to time.
2.6    Perquisites.  The Executive shall have the perquisites generally made
available to the Company’s executive officers from time to time. As of the date
of this Agreement, such perquisites include (a) payment of the expense of annual
physicals, related tests, and travel vaccinations, and (b) the payment or
reimbursement of financial planning, tax preparation, and estate planning
services.
2.7    Vacation; Paid Time-Off.  The Executive shall be entitled to four weeks
of paid vacation per calendar year in accordance with the Company’s vacation
policies, and to such other paid time-off in accordance with the Company’s
policies, each as may be in in effect from time to time.
2.8    Business Expenses.  The Executive shall be entitled to reimbursement for
all reasonable and necessary out-of-pocket business, entertainment, and travel
expenses incurred by the Executive in connection with the performance of the
Executive’s duties hereunder in accordance with the Company’s expense
reimbursement policies and procedures in effect from time to time.
2.9    Compensation Clawback.  Notwithstanding any other provisions in this
Agreement to the contrary, any incentive or other compensation paid to the
Executive pursuant to this Agreement or any other plan, policy, program, or
agreement or arrangement with the Company that is subject to clawback or other
similar recovery under applicable law, government regulation, stock exchange
listing requirement or the OMNOVA Solutions Inc. Executive Incentive
Compensation Recovery Policy (or any successor thereof), as any of the same may
be in effect from time to time, will be subject to such clawback or other
recovery as may be required thereunder.
2.10    Life Insurance.  The Company will obtain and pay premiums, up to a
maximum amount equal to standard rates, for term life insurance coverage on the
Executive’s life in the amount of $4 million for a term not less than 10 years,
the proceeds of which will be payable to a beneficiary designated by the
Executive. Except as otherwise provided, upon termination of the Executive’s
employment, the Company will cease to pay premiums for such life insurance
coverage, and the Executive will be able to continue such coverage at her own
expense for the remainder of the term.
2.11    Discretion.  Except as specified in Sections 2.2, 2.3, or 2.4 for the
grants to be made in respect of the 2017 fiscal year, or in Section 2.10 in
respect of life insurance, notwithstanding anything in this Section 2:
(a)    the Committee has the sole and absolute discretion to: (i) determine
whether to provide any incentive (including the Annual Incentives, Long-Term
Performance Incentives described in Sections 2.2 and 2.3, respectively) or any
equity grant to the Executive (as described in Section 2.4), (ii) determine the
performance goals, target opportunities, and amount of such incentives or equity
grants, (iii) establish the terms and conditions of such incentives and equity
grants (including through establishing plans, programs, and forms of agreement
for such purpose), and (iv) determine the amount of incentive payments and
equity grants in accordance with any such plans, programs, or forms of
agreement.
(b)    the Company, the Board, or the Committee, as applicable, may, in its sole
and absolute discretion amend, modify, or terminate any compensation, incentive,
equity, health, welfare, retirement or other benefit plans, practices, and
programs, and any other policy, practice, or program providing compensation or
employee benefits. No such amendment, modification, or termination shall be a
breach of this Agreement.
3.    Termination of Employment.  The Executive’s employment hereunder may be
terminated by either the Company or the Executive at any time and for any
reason. Upon termination of the Executive’s employment, the Executive shall be
entitled to the compensation and benefits described in this Section 3 and shall
have no further rights to any other compensation, severance, or benefits of any
kind under any plan, program, policy or practice, including but not limited to
the Company’s Corporate Officers’ Severance Plan.
3.1    Definitions.  For purposes of this Section 3, the following terms shall
have the following meanings:
(a)    “Cause” shall mean:
(i)    the Executive’s material failure to perform any duties, which failure, if
curable, has not been cured within 30 days after written notice to the
Executive, or any willful noncompliance with any lawful directive of the Board;
(ii)    the Executive’s willful misconduct, grossly negligent conduct, or
violation of the Company’s Business Conduct Policies;
(iii)    the Executive’s commission of, conviction of, or plea of guilty or nolo
contendere to, any felony;
(iv)    the Executive’s act of moral turpitude that substantially and adversely
affects the Company’s business or reputation, or the Executive’s fraud,
embezzlement, or theft; or
(v)    the Executive’s material breach of any obligation under this Agreement,
which breach, if curable, has not been cured within 30 days after written notice
to the Executive.
(b)    “Change in Control” shall mean the occurrence of any of the following
after the Effective Date:
(i)    one person (or more than one person acting as a group) acquiring
ownership of stock of the Company that, together with the stock held by such
person or group, constitutes more than 50% of the total fair market value or
total voting power of the stock of the Company; provided that, a Change in
Control shall not occur if any person (or more than one person acting as a
group) owns more than 50% of the total fair market value or total voting power
of the Company’s stock and acquires additional stock;
(ii)    one person (or more than one person acting as a group) acquiring (or
having acquired during the twelve-month period ending on the date of the most
recent acquisition) ownership of the Company’s stock possessing 30% or more of
the total voting power of the stock of such corporation;
(iii)    the replacement of a majority of the members of the Board during any
twelve-month period by directors whose appointment or election is not endorsed
by a majority of the Board before the date of appointment or election; or
(iv)    the sale of all or substantially all of the Company’s assets.


Notwithstanding the foregoing, a Change in Control shall not occur unless such
transaction constitutes a change in the ownership of the Company, a change in
effective control of the Company, or a change in the ownership of a substantial
portion of the Company’s assets, as such events are defined under Section 409A
of the Internal Revenue Code of 1986, as amended (“Code”).


(c)    “Disability” shall mean either (i) the Executive is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a period of at least twelve (12) months (which shall be
evidenced by the written determination of a qualified medical doctor selected by
the Board or its designee and specifying the date upon which such disability
commenced), or (ii) the Executive, by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months, is
receiving income replacement benefits for a period exceeding six (6) months
under an accident, health or disability plan covering employees of the Company.
(d)    “Good Reason” shall mean:
(i)    the occurrence of any of the following without the Executive’s written
consent:
(A)    a revision to the Executive’s reporting lines, such that the Executive no
longer reports directly and solely to the Board;
(B)    an aggregate reduction in the Executive’s Base Salary greater than 15%;
(C)    a reduction in the aggregate annual incentive grant to the Executive
(consisting, as of the date hereof, of an Annual Incentive, a Long-Term
Incentive, and an equity grant) to less than 255% of Base Salary at target
performance;
(D)    the relocation of the Executive’s principal work location more than
thirty miles from the Executive’s current work location;
(E)    any material breach by the Company of any obligation under this
Agreement; or
(F)    a material reduction in the Executive’s authority, duties, title or
responsibilities (other than temporarily while the Executive is physically or
mentally incapacitated, on paid leave at the request of the Board in connection
with any pending investigation or as required by applicable law); and
(ii)    the Executive having:
(A)    delivered written notice to the Board within forty-five (45) days of the
Executive first learning of the existence of any circumstance set forth in items
(A) through (F), above but in no event shall notice be delivered later than
ninety (90) days following the initial occurrence of such circumstance;
(B)    provided the Board with thirty (30) days to consider whether it agrees or
does not agree that the circumstances specified in the Executive’s written
notice satisfy any of items (A) through (F) above or to cure the circumstances
specified in the Executive’s written notice; and
(C)    terminated her employment with the Company within the thirty (30) days
following the earlier of: (1) the expiration, without cure, of the Board’s cure
period or (2) the date of the Board’s written notice to the Executive contending
either that the circumstances specified in the Executive’s written notice do not
satisfy any of items (A) through (F) above or that such circumstances have been
cured.
(e)    “Separation Date” shall mean:
(i)    If the Company or the Executive terminates the Executive’s employment
hereunder for any reason other than the Executive’s death, the date of such
termination; or
(ii)    If the Executive’s employment hereunder terminates on account of the
Executive’s death, the date of the Executive’s death.
3.2    Termination for Cause or Without Good Reason.  If the Executive’s
employment hereunder is terminated by the Company for Cause, or by the Executive
without Good Reason, the Executive shall be entitled to the following:
(a)    any accrued but unpaid Base Salary and any accrued but unused vacation,
in each case as of the Separation Date, which shall be paid in accordance with
the Company’s customary payroll procedures;
(b)    reimbursement for unreimbursed business expenses properly incurred by the
Executive prior to the Separation Date and documented, which shall be subject to
and paid in accordance with any expense reimbursement policy or policies
maintained by the Company from time to time; and
(c)    such accrued employee benefits, if any, to which the Executive is legally
entitled under the Company’s health, welfare, and retirement benefit plans,
practices, and programs (which for the avoidance of doubt does not include any
of its incentive or equity plans) as of the Separation Date, subject to the
terms, conditions, and requirements of such plans (the amounts and benefits set
forth in Items (a) through (c) above, collectively, the “Accrued Amounts”).
3.3    Termination Without Cause or For Good Reason.  If the Executive’s
employment hereunder is terminated by the Executive for Good Reason, or by the
Company without Cause (other than as provided in Sections 3.4 or 3.5 below), the
Executive shall be entitled to receive the Accrued Amounts, as well as the
following (the “Non-CIC Severance Benefits”):
(a)    an amount equal to two (2) times the sum of (i) the Executive’s Base
Salary and (ii) the value of the Annual Incentive that the Executive would have
been eligible to earn for the fiscal year in which the Separation Date occurs
assuming target performance had been achieved for such year, payable on a
bi-weekly basis (assuming the Section 409A Severance Limit described in Section
5.1(d) is not exceeded) in substantially equal installments during the 24 month
period following the termination of employment and subject to normal tax
withholding. In the event that the total amount of Non-CIC Severance Benefits
provided pursuant to this Section 3.3 exceeds the Section 409A Severance Limit
described in Section 5.1(d), the payments described in this Section 3.3(a) shall
be payable in accordance with the Alternate Payment Timing provisions of Section
5.1(d);
(b)    payment, if any, for any outstanding and unpaid Annual Incentive for any
fiscal year that has concluded on or before the Separation Date, and, in lieu of
any Annual Incentive for which the fiscal year has not ended before the
Separation Date, a payment equal to the value of the product of (i) the Annual
Incentive, if any, that the Executive would have actually earned for the fiscal
year in which the Separation Date occurs had the Executive remained employed
through the end of such fiscal year and (ii) a fraction, the numerator of which
is the number of days the Executive was employed by the Company during the
fiscal year in which the Separation Date occurs and the denominator of which is
the actual number of days in such fiscal year. Such payment shall be made on the
date the Annual Incentive would have otherwise been paid assuming no termination
had occurred;
(c)    payment, if any, for any outstanding Long-Term Performance Incentive for
which the performance measurement period has concluded on or before the
Separation Date, and, with respect to each Long-Term Performance Incentive for
which the performance measurement period has not concluded on or before the
Separation Date, a payment, if any, equal to the product of (i) the outstanding
Long-Term Performance Incentive, if any, that the Executive would have actually
earned for such performance measurement period had the Executive remained
employed through the end of such performance measurement period and (ii) a
fraction, the numerator of which is the number of days the Executive was
employed by the Company during the applicable performance period prior to and
including the Separation Date and the denominator of which is the actual number
of days in such performance measurement period. Each such payment shall be made
on the date each Long-Term Performance Incentive would otherwise have been paid
assuming no termination had occurred;
(d)    medical, dental, and life insurance benefits pursuant to the plans in
effect for the Company on the Separation Date for a period of twenty-four (24)
months following the Separation Date at the same levels elected prior to the
Executive’s termination (subject to any generally applicable changes to such
plans or programs) at the Company’s sole cost; provided that if the Company’s
making payments under this section would violate the nondiscrimination or other
regulations under the Affordable Care Act (the “ACA”) or otherwise violate or
impose penalties under applicable law or regulation, the parties agree to reform
this section in a manner as is necessary to comply with the ACA or such other
applicable law or regulation, but consistent with the intent of the Company to
pay for the cost of medical, dental, and life insurance benefits hereunder
(subject in all respects to Section 14 hereof). For life insurance benefit
continuation, the Company will pay any required benefit contributions on behalf
of the Executive during such 24-month period; provided, however, that if the
Executive is determined to be a “specified employee” as defined for purposes of
Section 409A, such required premium contributions will not be paid by the
Company until six months following termination of employment (at which time all
required premium contributions during such six-month period shall be reimbursed
to the Executive in a single lump sum payment). If the Executive is determined
to be a “specified employee”, subject to reimbursement as provided in the
preceding sentence, she shall be responsible for payment of any required benefit
contributions during the six-month period immediately following her termination
of employment with respect to any benefits that are considered to provide for a
deferral of compensation (as determined under Section 409A of the Code),
including, without limitation, continuation of life insurance benefits; and
(e)    the treatment of any outstanding equity awards shall be determined in
accordance with the terms of the applicable Equity Plan and the applicable award
agreements for such outstanding equity awards.
3.4    Change in Control Termination.  Notwithstanding any other provision
contained herein, if the Executive’s employment hereunder is terminated by the
Executive for Good Reason or by the Company without Cause (other than as
provided in Section 3.5 below), in each case within twenty-four (24) months
following a Change in Control, the Executive shall be entitled to receive the
Accrued Amounts, as well as the following (the “CIC Severance Benefits”):
(a)    an amount equal to three (3) times the sum of (i) the Executive’s Base
Salary and (ii) the value of the Annual Incentive that the Executive would have
been eligible to earn for the fiscal year in which the Separation Date occurs
assuming target performance had been achieved for such year, payable on a
bi-weekly basis (assuming the Section 409A Severance Limit described in Section
5.1(d) is not exceeded) in substantially equal installments during the 24 month
period following the termination of employment and subject to normal tax
withholding. In the event that the total amount of CIC Severance Benefits
provided pursuant to this Section 3.4 exceeds the Section 409A Severance Limit
described in Section 5.1(d), the payments described in this Section 3.4(a) shall
be payable in accordance with the Alternate Payment Timing provisions of Section
5.1(d);
(b)    payment, if any, for any outstanding but unpaid Annual Incentive for any
fiscal year that has concluded on or before the Separation Date, and, in lieu of
any Annual Incentive for which the fiscal year has not ended before the
Separation Date, a payment equal to the value of the product of (i) the Annual
Incentive, if any, that the Executive would have actually earned for the fiscal
year in which the Separation Date occurs had the Executive remained employed
through the end of such fiscal year and (ii) a fraction, the numerator of which
is the number of days the Executive was employed by the Company during the
fiscal year in which the Separation Date occurs and the denominator of which is
the actual number of days in such fiscal year. Such payment shall be made on the
date the Annual Incentive that is so prorated would have otherwise been paid
assuming no termination had occurred;
(c)    payment, if any, for any outstanding Long-Term Performance Incentive for
which the performance measurement period has concluded on or before the
Separation Date, and, with respect to each Long-Term Performance Incentive for
which the performance measurement period has not concluded on or before the
Separation Date, a payment equal to the total award that would have been earned
at the end of the applicable performance measurement period based on target
performance;
(d)    medical, dental, and life insurance benefits pursuant to the plans in
effect for the Company on the Separation Date for a period of twenty-four (24)
months following the Separation Date at the same levels elected prior to the
Executive’s termination (subject to any generally applicable changes to such
plans or programs) at the Company’s sole cost; provided that if the Company’s
making payments under this section would violate the nondiscrimination or other
regulations under the ACA or otherwise violate or impose penalties under
applicable law or regulation, the parties agree to reform this section in a
manner as is necessary to comply with the ACA or such other applicable law or
regulation, but consistent with the intent of the Company to pay for the cost of
medical, dental, and life insurance benefits hereunder (subject in all respects
to Section 14 hereof). For life insurance benefit continuation, the Company will
pay any required benefit contributions on behalf of the Executive during such
24-month period; provided, however, that if the Executive is determined to be a
“specified employee” as defined for purposes of Section 409A, such required
premium contributions will not be paid by the Company until six months following
termination of employment (at which time all required premium contributions
during such six-month period shall be reimbursed to the Executive in a single
lump sum payment). If the Executive is determined to be a “specified employee”,
subject to reimbursement as provided in the preceding sentence, she shall be
responsible for payment of any required benefit contributions during the
six-month period immediately following her termination of employment with
respect to any benefits that are considered to provide for a deferral of
compensation (as determined under Section 409A of the Code), including, without
limitation, continuation of life insurance benefits; and
(e)    the treatment of any outstanding equity awards shall be determined in
accordance with the terms of the applicable Equity Plan and the applicable award
agreements for such outstanding equity awards.
3.5    Termination Due to Death or Disability.  The Executive’s employment
hereunder shall terminate automatically upon the Executive’s death, and the
Company may terminate the Executive’s employment on account of the Executive’s
Disability. If the Executive’s employment is terminated due to the Executive’s
death or Disability, the Executive (or the Executive’s estate and/or
beneficiaries, as the case may be) shall be entitled to receive the Accrued
Amounts and any other amounts that may be due or payable in the event of the
Executive’s death or Disability under the Company’s benefits and incentive plans
and programs applicable to the Executive pursuant to their terms.
3.6    Obligations Upon Termination.
(a)    Timing and Calculation of Payments.  Except where time periods for the
payment of benefits are specified herein, and subject to the terms of any other
provisions set forth in this Agreement (including, without limitation, Section
3.6(b) and Section 5.1), the Company shall pay any applicable benefits with
respect to a separation of employment hereunder as soon as reasonably
practicable following the Separation Date. With respect to amounts to be paid
and benefits to be provided under this Section 3: (i) if such amounts or
benefits are specified herein, then such amounts or benefits shall be paid or
provided as set forth in this Agreement, except as required by Section 5.1 or by
law, and (ii) if such amounts or benefits are subject to determination under a
Company plan or program, such amounts or benefits shall be determined by the
Board or the Committee, as applicable, in accordance with the applicable plan or
program at the time such determination is made, except as required by Section
5.1 or by law.
(b)    Waiver and Release of Claims.  Prior to the payment of any amount or
benefit (other than the payment of any Accrued Amounts) following a termination
under Section 3.4 or 3.3, the Executive shall (i) execute a waiver and release
of claims in favor of the Company, its affiliates, and its and their respective
officers, directors, partners, members, employees, successors in interest,
assignors, and assignees, in a customary form and substance and which is
reasonably satisfactory to the Company (the “Release”), and (ii) allow such
Release to become effective and irrevocable no later than thirty (30) calendar
days following the Separation Date. For the avoidance of doubt, the payment of
any benefits, other than the Accrued Amounts, under Section 3.4 or 3.3 hereof
are expressly conditioned upon the receipt by the Company and irrevocability of
the Release within the specified time period.
(c)    Resignation of All Other Positions.  Upon the termination of the
Executive’s employment for any reason, the Executive agrees that she shall be
deemed to have resigned from all positions that the Executive holds as an
officer, member of the Board (or any committee thereof), and any other office or
position of any member of the OMNOVA Group (as defined in Section 4.1, below).
In connection with the foregoing, the Executive will promptly execute such
resignations and other documents, and take such other actions, as may be
necessary or otherwise reasonably requested by the Company to effectuate or
memorialize the Executive’s resignation from all positions described in this
section.
(d)    Return of Company Property.  Upon the termination of the Executive’s
employment for any reason, the Executive shall: (i) provide or return to the
Company any and all Company property, including, without limitation, keys, key
cards, identification cards, security devices, employer credit cards, network
access devices, computers, cell phones, equipment, documents, information, and
materials, and including, without limitation, any property or other materials
that constitute or contain any Confidential Information or Work Product (each as
defined below); and (ii) immediately and permanently delete or destroy all
Confidential Information or Work Product stored on any non-Company devices,
networks, storage locations, media or other materials.
(e)    Cooperation.  Following termination of the Executive’s employment for any
reason, the Executive agrees to reasonably cooperate and assist the Company with
regard to any Company matters that arose during the period of the Executive’s
employment, including, without limitation, in respect of any current or future
claim or litigation involving any member of the OMNOVA Group (as defined in
Section 4.1 below) and in connection with the prosecution, maintenance, or
protection of any OMNOVA Group Work Product or Intellectual Property Rights.
Such cooperation shall include, without limitation, being available at
reasonable times and places for interviews, reviewing and executing documents
and affidavits, testifying in a deposition or a legal or administrative
proceeding, and providing input to the Company in preparing defenses to any
pending or future claims involving any member of the OMNOVA Group. The Company
agrees to pay or reimburse the Executive for any reasonable and documented out
of pocket expenses incurred by the Executive as a result of such cooperation.
The Company acknowledges that after termination of the Executive’s employment,
Executive may have obligations to a future employer. Accordingly, in connection
with the Executive’s cooperation hereunder the Company will use its reasonable
efforts to limit the interference of such cooperation with the Executive’s
obligations to a future employer, including any associated travel.
(f)    Mutual Non-Disparagement.  The Executive agrees that following her
termination from the Company for any reason, she will not at any time make,
publish, or communicate to any person or entity or in any public forum any
defamatory or disparaging remarks, comments, or statements concerning the OMNOVA
Group (as defined in Section 4.1 below) or its businesses, or any of its
employees, officers or directors. The Company agrees that following the
Executive’s termination from the Company for any reason it shall, and shall
direct its officers and directors to, refrain from making any defamatory or
disparaging remarks, comments, or statements concerning the Executive to any
third parties or in any public forum. This Section 3.6(f) shall not apply to
truthful testimony or truthful disclosure compelled or required by applicable
law or legal process, or to the extent necessary to rebut false or misleading
statements by others.
4.    Restrictive Covenants.  The Executive acknowledges that the services to be
rendered by her to the Company are of a special and unique character and place
her in a role of trust and confidence with the Company. The Executive further
acknowledges that by virtue of her position, she has and will obtain and have
access to information of great competitive and strategic importance and
commercial value to the Company. Accordingly, the Executive agrees that (i) the
following restrictive covenants are reasonable and necessary to protect the
legitimate business interest of the Company, (ii) that the breach of any of
these restrictive covenants could cause significant and irreparable harm to the
Company, and (iii) that her compensation under this Agreement reflects her
obligations, and the Company’s rights under, this Section 4.
4.1    Definitions.  For purposes of this Agreement, the following terms shall
have the following meanings:
(a)    “Confidential Information” means any information or materials now
existing or hereafter developed or acquired that relate to the Company’s, its
divisions’, affiliates’, or successors’ (collectively, the “OMNOVA Group”)
business, including, without limitation, strategies, financial performance,
customers, suppliers, pricing, margins, costs, personnel, facilities, equipment,
products, processes, formulas, marketing, research, sales, technology, and
Intellectual Property Rights (as defined below). Confidential Information shall
not include information that that has become part of the public domain other
than as a result of the Executive’s acts or omissions.
(b)    “Intellectual Property Rights” means any and all rights in and to US and
foreign (i) patents, patent disclosures and inventions (whether patentable or
not), (ii) trademarks, service marks, trade dress, trade names, logos, corporate
names, and domain names, and other similar designations of source or origin,
together with the goodwill symbolized by any of the foregoing, (iii) copyrights
and copyrightable works, (iv) trade secrets, know-how, and other confidential
information, and (v) all other intellectual property rights, in each case
whether registered or unregistered and including all registrations and
applications for, and renewals and extensions of, such rights, all improvements
thereto and all similar or equivalent rights or forms of protection in any part
of the world.
(c)    “Work Product” means all writings, works of authorship, technology,
inventions, know-how, discoveries, processes, techniques, methods, ideas,
concepts, research, proposals, materials, and all other work product of any
nature whatsoever.
4.2    Confidential Information.  
(a)    The Executive agrees to treat all Confidential Information as strictly
confidential and, except for the benefit of the OMNOVA Group, agrees (i) not to
directly or indirectly disclose or make available Confidential Information to
any third party; and (ii) not to use any Confidential Information. Nothing
herein shall be construed to prevent disclosure of Confidential Information as
may be required by applicable law or regulation, or pursuant to the valid order
of a court of competent jurisdiction or an authorized government agency,
provided that the disclosure does not exceed the extent of disclosure required
by such law, regulation, or order. The Executive shall promptly provide written
notice of any such order or requirement to the Company’s General Counsel.
(b)    Nothing herein is intended to interfere with or discourage the disclosure
of a suspected violation of the law to any governmental entity, to discourage
the Executive from participating in an investigation by a governmental entity
regarding a suspected violation of the law, or to prevent the Executive from
providing information voluntarily to the Securities and Exchange Commission
pursuant to Section 21F of the Securities Exchange Act of 1934, as amended. The
Executive shall not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret that is made in
confidence to a federal, state, or local government official or to an attorney
solely for the purpose of reporting or investigating a suspected violation of
law. The Executive shall not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal. If the Executive files a lawsuit for retaliation
against the Company for reporting a suspected violation of law, the Executive
may disclose the trade secret to the Executive’s attorney and use the trade
secret information in the court proceeding, so long as any document containing
the trade secret is filed under seal; and does not otherwise disclose the trade
secret, except pursuant to court order.
4.3    Work Product.  The Executive agrees that all right, title, and interest
in and to any Work Product that is created, prepared, produced, authored,
conceived, or reduced to practice by the Executive, individually or jointly with
others, during the period of her employment by the Company and that relates in
any way to the business or contemplated business of the Company, and all
Intellectual Property Rights related thereto, shall be the sole and exclusive
property of the Company. The Executive irrevocably grants the Company a power of
attorney coupled with an interest to execute and deliver any documents on the
Executive’s behalf in her name and to do all other lawfully permitted acts to
transfer the Work Product to the Company and further the transfer, prosecution,
issuance, and maintenance of all Intellectual Property Rights therein, to the
fullest extent permitted by law.
4.4    Non-Competition and Non-Solicitation.  During Executive’s employment and
for the two (2) years following the termination of Executive’s employment for
any reason (the “Restricted Period”), the Executive agrees not to, without the
prior written consent of the Board:
(a)        directly or indirectly, engage in, or assist any other person or
entity to engage in, any business that competes with any business in which any
member of the OMNOVA Group is engaging, or in which any member of the OMNOVA
Group has substantial plans to engage, provided that: (i) this restriction shall
not apply to the ownership by the Executive of not more than one percent (1%) of
any class of the publicly traded securities of any entity; and (ii) following
the Separation Date, this restriction shall not apply to any geographical area
where, as of the Separation Date, the OMNOVA Group is not conducting substantial
business, is not providing substantial products or services, or did not have
substantial plans to provide such products or services; and (iii) following the
Separation Date this restriction shall not apply to any business acquired or
established after the Separation Date by any member of the OMNOVA Group or owned
by any acquirer of any member of the OMNOVA Group, which business, in either
case, does not compete with any OMNOVA Group business or any business as to
which the OMNOVA Group had a substantial plan to enter, as such OMNOVA Group
business and plans existed on the Separation Date.
(b)    directly or indirectly: (i) solicit or seek to entice away from any
member of the OMNOVA Group, or offer employment or any consulting or other
service arrangement to, or otherwise interfere with the business relationship of
any member of the OMNOVA Group with, any person who is employed by any member of
the OMNOVA Group; or (ii) interfere with the business relationship of any member
of the OMNOVA Group with any person or entity who is a customer or client of,
supplier to or other party having material business relations with any member of
the OMNOVA Group.
4.5    Remedies.  In the event of a breach or threatened breach by the Executive
of this Section 4, the Executive hereby consents and agrees that the Company
shall be entitled to seek, in addition to other available remedies, a temporary
or permanent injunction or other equitable relief against such breach or
threatened breach from any court of competent jurisdiction, without the
necessity of showing any actual damages or that money damages would not afford
an adequate remedy, and without the necessity of posting any bond or other
security. The aforementioned equitable relief shall be in addition to, not in
lieu of, legal remedies, monetary damages, or other available forms of relief.
In the event of any violation of the provisions of Section 4.4, the Executive
agrees that the Restricted Period shall be extended by a period of time equal to
the duration of such violation.
4.6    Notification to Subsequent Employer.  Following termination of the
Executive’s employment, the Executive agrees to notify any subsequent employer
of the restrictive covenants contained in this Section 4.
5.    Tax Matters.
5.1    Section 409A.
(a)    General Compliance.  This Agreement is intended to comply with Section
409A of the Code (“Section 409A”) or an exemption thereunder and shall be
construed and administered to the maximum extent permitted in accordance with
Section 409A. Payments provided under this Agreement may only be made upon an
event and in a manner that complies with Section 409A or an applicable
exemption. Any payments to be made under this Agreement upon a termination of
employment shall only be made upon a “separation from service” under Section
409A. In the event any provision of this Agreement fails to satisfy Section
409A, then such provision shall be reformed so as to comply with Section 409A
and to preserve as closely as possible the intention of the Company and the
Executive in entering into this Agreement. The Company will discuss with the
Executive in good faith any amendment (consistent with the prior sentence) to
this Agreement required to comply with Section 409A, provided that if it is not
feasible to reform a provision of this Agreement so that a payment or benefit
under it cannot be made to comply with Section 409A, the Company shall proceed
with the payment without such reformation. In no event, however, shall this
Section 5.1 or any other provisions of this Agreement be construed to require
the Company to provide any gross-up for the tax consequences of any provisions
of, or payments under, this Agreement.
(b)    Specified Employees.  Notwithstanding any other provision of this
Agreement, if any payment or benefit provided to the Executive in connection
with her termination of employment is determined to constitute “nonqualified
deferred compensation” within the meaning of Section 409A and the Executive is
determined to be a “specified employee” as defined for purposes of Section 409A,
then notwithstanding any provisions of this Agreement such payment or benefit
shall not be paid until the first payroll date to occur following the six-month
anniversary of the Separation Date or, if earlier, on the Executive’s death (the
“Specified Employee Payment Date”). The aggregate of any payments that would
otherwise have been paid before the Specified Employee Payment Date shall be
paid to the Executive in a lump sum on the Specified Employee Payment Date and
thereafter, any remaining payments shall be paid without delay in accordance
with their original schedule.
(c)    Reimbursements.  To the extent required by Section 409A, each
reimbursement or in-kind benefit provided under this Agreement shall be provided
in accordance with the following: (i) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during each calendar year cannot
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year; (ii) any reimbursement of an eligible
expense shall be paid to the Executive on or before the last day of the calendar
year following the calendar year in which the expense was incurred; and (iii)
any right to reimbursements or in-kind benefits under this Agreement shall not
be subject to liquidation or exchange for another benefit.
(d)    Alternative Payment Timing.  In the event that (i) the aggregate amount
of Non-CIC Severance Benefits or CIC Severance Benefits provided under Section
3.3 or Section 3.4, as applicable, exceeds the lesser of two times (A) the
Executive’s annualized compensation for the preceding calendar year, or (B) the
limit on compensation set forth in Section 401(a)(17) of the Code (the “Section
409A Severance Limit”), and (ii) the Executive is determined to be a “specified
employee” in accordance with Section 409A, payment of salary continuation
benefits under Section 3.3(a) or Section 3.4(a), as applicable, shall be
temporarily reduced by such amount as is necessary to ensure that the Section
409A Severance Limit is not exceeded (the unpaid amount the “Section 409A
Severance Reduction Amount”). The Section 409A Severance Reduction Amount shall
be paid to the Executive in a single lump sum payment six months following her
“separation from service” determined in accordance with Section 409A.
5.2    Section 280G.  If any of the payments or benefits received or to be
received by the Executive (including, without limitation, any payment or
benefits received in connection with a Change in Control or the Executive’s
termination of employment, whether pursuant to the terms of this Agreement or
any other plan, arrangement or agreement, or otherwise) (all such payments
collectively referred to herein as the “280G Payments”) constitute “parachute
payments” within the meaning of Section 280G of the Code and would, but for this
Section 5.2, be subject to the excise tax imposed under Section 4999 of the Code
(the “Excise Tax”), then prior to making the 280G Payments, a calculation shall
be made comparing (i) the Net Benefit (as defined below) to the Executive of the
280G Payments after payment of the Excise Tax to (ii) the Net Benefit to the
Executive if the 280G Payments are limited to the extent necessary to avoid
being subject to the Excise Tax. Only if the amount calculated under (i) above
is less than the amount under (ii) above will the 280G Payments be reduced to
the minimum extent necessary to ensure that no portion of the 280G Payments is
subject to the Excise Tax. “Net Benefit” shall mean the present value of the
280G Payments net of all federal, state, local, foreign income, employment, and
excise taxes. The calculation of the Net Benefit and any reduction under this
Section 5.2 shall be performed by a nationally-recognized accounting firm
selected by the Company and reasonably acceptable to the Executive, and any
reduction made pursuant to this Section 5.2 shall be made in a manner determined
by the Company that is consistent with the requirements of Section 409A.
6.    Governing Law: Jurisdiction and Venue.  This Agreement, for all purposes,
shall be construed in accordance with the laws of the State of Ohio without
regard to conflicts of law principles. Except to obtain equitable relief, any
action or proceeding by either of the parties to enforce this Agreement shall be
brought only in a state or federal court located in Cuyahoga County, Ohio. The
parties hereby irrevocably submit to the exclusive jurisdiction of such courts
and waive the defense of inconvenient forum to the maintenance of any such
action or proceeding in such venue.
7.    Entire Agreement.  Unless specifically provided herein, this Agreement
contains all of the understandings and representations between the Executive and
the Company pertaining to the subject matter hereof and supersedes all prior and
contemporaneous understandings, agreements, representations, and warranties,
both written and oral, with respect to such subject matter. Any representation,
promise, or agreement not specifically included in this Agreement shall not be
binding upon or enforceable against either party. The Executive agrees that she
is not relying on any representation of the Company or any person acting or
claiming to act on behalf of the Company except as expressly set forth in this
Agreement.
8.    Modification and Waiver.  No provision of this Agreement may be amended or
modified unless such amendment or modification is agreed to in writing and
signed by the Executive and a duly authorized officer of the Company. No waiver
by either of the parties of any breach by the other party hereto of any
condition or provision of this Agreement to be performed by the other party
hereto shall be deemed a waiver of any similar or dissimilar provision or
condition at the same or any prior or subsequent time, nor shall the failure of
or delay by either of the parties in exercising any right, power, or privilege
hereunder operate as a waiver thereof to preclude any other or further exercise
thereof or the exercise of any other such right, power, or privilege. The
Company and the Executive acknowledge and agree that it is the intent of both
parties that this Agreement comply with all applicable laws and regulations. In
accordance with the foregoing sentence, the Company and Executive agree to enter
into any amendments to this Agreement from time to time, as may be reasonably
necessary to comply with all applicable laws and regulations.
9.    Severability.  This Agreement shall be interpreted in such a manner as to
be effective and valid under applicable law, but if any provision hereof shall
be prohibited or invalid under any such law, such provision shall be ineffective
to the extent of such prohibition or invalidity, without invalidating or
nullifying the remainder of such provision or any other provisions of this
Agreement. If any one or more of the provisions contained in this Agreement
shall for any reason be held to be legally unenforceable as written, such
provisions shall be construed by limiting and reducing it so as to be
enforceable to the maximum extent permitted by applicable law.
10.    Headings; Construction and Interpretation.  Captions and headings of the
sections and paragraphs of this Agreement are intended solely for convenience
and no provision of this Agreement is to be construed by reference to the
caption or heading of any section or paragraph. Where the context requires, the
singular shall include the plural, the plural shall include the singular, and
any gender shall include all other genders and the neutral. Where specific
language is used to clarify by example a general statement contained herein,
such specific language shall not be deemed to modify, limit or restrict in any
manner the construction of the general statement to which it relates.
11.    Counterparts.  This Agreement may be executed in separate counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.
12.    Successors and Assigns.  This Agreement is personal to the Executive and
shall not be assigned by the Executive, but in the event of the Executive’s
death, any payment and benefits due to the Executive under this Agreement shall
(to the extent not theretofore paid or provided) be paid or provided to the
benefit of the Executive’s heirs and estate. Any purported assignment by the
Executive shall be null and void from the initial date of the purported
assignment. Subject to the terms hereof, the Company may assign this Agreement
to any successor or assign (whether direct or indirect, by purchase, merger,
consolidation, or otherwise) to all or substantially all of the business or
assets of the Company. This Agreement shall inure to the benefit of the Company
and permitted successors and assigns.
13.    Notice.  Notices and all other communications provided for in this
Agreement shall be in writing and shall be delivered personally or sent by
registered or certified mail, return receipt requested, or by overnight carrier
to the parties at the addresses set forth below (or such other addresses as
specified by the parties from time to time by like notice):
If to the Company:
OMNOVA Solutions
25435 Harvard Road
Beachwood, Ohio 44122
Attention: Corporate Secretary
If to the Executive:
To the address on file with the Company from time to time
14.    Tax Responsibilities.  The Company shall have the right to withhold from
any amount payable hereunder any Federal, state, local and foreign taxes in
order for the Company to satisfy any withholding tax obligation it may have
under any applicable law or regulation. The Executive agrees that the Executive
shall be solely responsible for any taxes due as a result of any payments or
benefits provided for in this Agreement, and acknowledges that the Company has
not made any representations regarding the potential tax results for the
Executive with respect to any income that may be recognized by the Executive in
connection with any payment or benefit hereunder.
15.    No Mitigation or Offset.  The Executive shall not be required to mitigate
the amount of any payment or benefit provided for herein by seeking other
employment or otherwise, and any such payment or benefit will not be reduced in
the event such other employment is obtained.
16.    Reimbursement of Legal Fees.  The Company shall promptly reimburse the
Executive for reasonable legal and out-of-pocket expenses incurred in connection
with the preparation and negotiation of this Agreement.
17.    Survival.  After the termination of Executive’s employment for any reason
this Agreement and the respective rights and obligations of the parties set
forth in Sections 2.8 through 2.11 and Sections 3 through 18 hereof shall
survive such termination.
18.    Voluntary Execution of Agreement.  This Agreement is executed voluntarily
and without any duress or undue influence on the part or behalf of the parties
hereto. The parties acknowledge that (a) they have read this Agreement; (b) they
have had the opportunity to seek legal counsel of their own choice; (c) they
understand the terms and consequences of this Agreement and of the obligations
it contains; and (d) they are fully aware of the legal and binding effect of
this Agreement.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
OMNOVA SOLUTIONS INC.
By:    /s/ Michael J. Merriman
Name:    Michael J. Merriman
Title:        Presiding Director
EXECUTIVE
/s/ Anne P. Noonan
Anne P. Noonan





